            Case 1:20-cv-06070-LLS Document 6 Filed 11/02/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RONALD W. HARRIS, SR.,

                                Plaintiff,

                    -against-
                                                                  20-CV-6070 (LLS)
 U.S. DEPARTMENT OF HOUSING AND
                                                               ORDER OF DISMISSAL
 URBAN DEVELOPMENT; JAMES
 SANDIAGO; JOEANN FRY; JAY
 GOLDING,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, who is proceeding pro se and in forma pauperis, filed this complaint alleging

that Defendants violated his rights. By order dated August 6, 2020, the Court directed Plaintiff to

amend his complaint to address deficiencies in his original pleading. Plaintiff filed an amended

complaint, and the Court has reviewed it. The action is dismissed for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
            Case 1:20-cv-06070-LLS Document 6 Filed 11/02/20 Page 2 of 5




original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

                                          BACKGROUND

        Plaintiff Ronald W. Harris, Sr., is disabled and uses a wheelchair. He resides in Huguenot

House, an apartment building where rent is federally subsidized through the Section 8 housing

program that the United States Department of Housing and Urban Development (HUD)

administers. Community Housing Management Corporation (“Community Housing”) manages

the Huguenot House building. Plaintiff has a separate suit pending against Community Housing

for damages for its having failed to provide a parking space that accommodates his disability. See

Harris v. Comm. Housing Mgmt., Corp., No. 7:17-CV-6312 (AEK) (S.D.N.Y.). 1

        In this action, Plaintiff alleged in his original complaint that HUD employees, without

inviting him, met with employees of Community Housing at 26 Federal Plaza in Manhattan

regarding Plaintiff’s disability discrimination claims pending in Harris, No. 17-CV-6312 (AEK).

Plaintiff asserted that “pressure” from HUD employees caused him to suffer a heart attack in

January 2018. Plaintiff sued HUD and three of its employees, seeking damages and asking the

Court to “fin[d] them guilty” of violating 18 U.S.C. §§ 371, 2041. (ECF 2 at 6.)

        By order dated August 6, 2020, the Court held that a private citizen cannot prosecute a

criminal action in federal court, and that allegations that HUD employees met with Plaintiff’s

landlord without him to attempt to resolve his discrimination claims do not state a claim for a


        1
        Questions have arisen about whether that action is moot because Plaintiff, who does not
own a car, is no longer eligible for a driver’s license because of his vision. Harris, 7:17-CV-6312
(AEK) (S.D.N.Y.) (ECF Nos. 77-78).


                                                   2
           Case 1:20-cv-06070-LLS Document 6 Filed 11/02/20 Page 3 of 5




violation of Plaintiff’s rights. (ECF No. 4). The Court granted Plaintiff leave to replead to

provide a short and plain statement of his claim.

       In his amended complaint (ECF No. 5), Plaintiff alleges the following:

       [Defendants are] violating the federal ethics law Title 18 USC Section 241 which
       [forbids] a third party to conspire, injure, oppose, threaten, or intimidate in
       Federal Court. See exhibit. The above names are a party to placing handicapped
       parking place at 16 Locust Avenue in violation of rule[s] and regulation[s]. The
       location of the parking space is not the closest place to the front entrance . . .
       which saves the landlord the large expense of complying with the law.

(Am. Compl., ECF No. 5, at 48.) In other words, Plaintiff alleges that HUD and its employees

violated criminal law by conspiring to allow Community Housing to place handicapped parking

in a location that saved it money but did not comply with the law.

       Plaintiff further contends that depositions taken in Harris, No. 17-CV-6312

(AEK), demonstrate these criminal acts. (Id.). Plaintiff attaches the deposition of Roberta

Fox, in which Ms. Fox states that she and Community Housing President Eugene Conroy

attended a meeting with HUD officials about installing handicapped parking at Huguenot

House and about the settlement of Plaintiff’s complaint in Harris, No. 17-CV-6312

(AEK). 2 Fox testified that a HUD representative showed them where the handicapped

parking spot should be located and that as of the time of the deposition, there were three

handicapped parking spots. She testified that Plaintiff had never had a car parked in the

lot but had filed a fair housing complaint with the Westchester County Human Rights

Division in 2014 or 2015, and was then offered a parking spot, but he rejected it and




       2
         Plaintiff attaches a document in which he rejects the offer of a monetary settlement for
Harris, 7:17-CV-6312 (AEK), and continues to demand compensation of a far greater amount.


                                                  3
           Case 1:20-cv-06070-LLS Document 6 Filed 11/02/20 Page 4 of 5




withdrew his administrative complaint. 3 Plaintiff then filed a complaint with HUD

regarding the same issue.

       Plaintiff names HUD and three of its employees (Jay Golding, Joeann Fry, and James

Santiago, sued herein as Sandiago) as defendants in this action and seeks to press criminal

charges for conspiracy against them.

                                           DISCUSSION

       The Court notified Plaintiff in the August 6, 2020 order to amend that a private citizen

cannot prosecute a criminal action in federal court. See Leeke v. Timmerman, 454 U.S. 83, 86-87

(1981) (prisoners lack standing to seek the issuance of an arrest warrant); Linda R.S. v. Richard

D., 410 U.S. 614, 619 (1973) (“[A] private citizen lacks a judicially cognizable interest in the

prosecution or nonprosecution of another.”). The Court dismissed these claims with prejudice

and further directed Plaintiff not to replead his claims seeking to press criminal charges against

defendants because it would be futile to do so.

       In his amended complaint, Plaintiff seeks to prosecute charges against the same

defendants under different federal criminal statutes. Because a private citizen cannot prosecute a

criminal action in federal court, the Court dismisses Plaintiff’s claims.

       Plaintiff’s allegations that HUD employees held a meeting with Community Housing

regarding his claims pending in Harris, No. 17-CV-6312 (AEK), also do not state a civil claim

for a violation of Plaintiff’s rights. The Court therefore dismisses Plaintiff’s complaint for failure

to state a claim on which relief can be granted.



       3
         In his letter voluntarily withdrawing his administrative complaint, Plaintiff stated,
among other things, that “Roberta Fox retaliation is why I withdraw it.” (ECF 5-1 at 17.) Fox is
not a defendant in this action, and Plaintiff’s civil rights claims related to parking at Huguenot
Houses are pending in Harris, No. 17-CV-6312 (AEK).


                                                   4
            Case 1:20-cv-06070-LLS Document 6 Filed 11/02/20 Page 5 of 5




         District courts generally grant a pro se plaintiff leave to amend a complaint to cure its

defects, but leave to amend may be denied if the plaintiff has already been given an opportunity

to amend but has failed to cure the complaint’s deficiencies. See Ruotolo v. City of New York, 514

F.3d 184, 191 (2d Cir. 2008); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because the

defects in Plaintiff’s amended complaint cannot be cured with a further amendment, the Court

declines to grant Plaintiff another opportunity to amend.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

SO ORDERED.

Dated:     November 2, 2020
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                   5
